Citation Nr: 0331435	
Decision Date: 11/13/03    Archive Date: 11/25/03

DOCKET NO.  96-42 112A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement for increased rating for fracture of the left 
clavicle with degenerative arthritis of the left shoulder.  

2.  Entitlement for increased rating for fracture of the 
second and third metacarpals of the left hand.

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Crowley, Counsel




REMAND

On October 9, 2002, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  Thereafter, 
your case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  Ask the veteran to identify the names, 
addresses, and approximate dates of treatment for 
all VA and non-VA health care providers who have 
treated him for his service-connected left clavicle 
and left hand fracture residuals since May 2001.  
Obtain records from each health care provider the 
veteran identifies.
To the extent he lists VA treatment obtain those 
records.  Request hospital summaries, complete 
clinical records, outpatient treatment records and 
X-rays.
If these records cannot be obtained and we do not 
have affirmative evidence that they do not exist, 
inform the veteran of the records that we were 
unable to obtain, including what efforts were made 
to obtain them.  Also inform the veteran that we 
will proceed to decide his/her appeal without these 
records unless he/she is able to submit them.  
Allow an appropriate period of time within which to 
respond.

2.  Arrange for the veteran to undergo a VA 
orthopedic examination by an appropriate physician 
to determine the current severity of the service-
connected left clavicle and left-hand fracture 
residuals.  All appropriate radiographic and other 
diagnostic tests deemed necessary should be 
conducted.  The examiner should obtain a detailed 
history regarding any hospitalizations and the 
treatment thereafter.  The examiner should also 
record pertinent medical complaints, symptoms, and 
clinical findings, for each disability including 
active and passive range of motion in degrees, and 
comment on the functional limitations, if any, 
caused by each disability.  The examiner should 
describe the nature of the veteran's problems in 
detail, including any neurologic impairment as well 
as an assessment concerning the degree of pain and 
any functional loss resulting therefrom.

3.  All disability affecting the left upper 
extremity should be identified, and the examiner 
should identify all symptoms attributable to either 
the service-connected left clavicle or left hand 
disabilities.  If it is not possible to distinguish 
any such symptoms (and resulting impairment) from 
those attributable to any other disorders affecting 
the left upper extremity, the examiner should 
clearly so state.  Conversely, the examiner should 
expressly indicate whether any separately diagnosed 
disability affecting the left upper extremity is 
deemed related to either service-connection 
condition, and, if so, the nature of the 
relationship.

4.  With regard to each disability the examiner 
should indicate whether, during the examination, 
there is objective evidence of pain on motion, 
weakness, excess fatigability, or incoordination.  
If pain on motion is observed, the examiner should 
indicate the point at which pain begins.  In 
addition, based upon the veteran's credible 
assertions and documented medical history, the 
examiner should indicate whether, and to what 
extent, the veteran experiences likely additional 
functional loss due to pain and any of the other 
factors noted above during flare-ups and/or with 
repeated use; to the extent possible, the examiner 
should express this in degrees of additional range 
of motion loss.
5.  The bases for the conclusions reached should be 
stated in full.  The conclusions of the examiner 
should be set forth after examination of the 
veteran and review of the claims folder.

6.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	STEVEN L. KELLER
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).





